Per Curiam.

Tbe appellant taxpayer is engaged in tbe manufacture of popsicles and other frozen novelties in *2Toledo, OMo, and distributes its products over a five-state area. For the personal property tax years 1964, 1965 and 1966, appellant returned its machinery and equipment at book value with depreciation computed on individual lives, the weighted average of which was 8.3 years, or a little less than 12.5%.
Upon audit, the Tax Commissioner found that the book value of appellant’s machinery for the tax years in question was less than its true value and recomputed the value by applying a 10% annual depreciation under the “302” computation. (See Wheeling Steel Corp. v. Evatt, 143 Ohio St. 71.) Evidently, the Tax Commissioner favorably considered the claim of the taxpayer that due to the nature of its particular business, the prima facie annual allowance of 7.5%, established by administrative directive for “Food Processing- — -dairy products,” was not applicable to this particular taxpayer.
Not being satisfied with the assessment of the Tax Commissioner, appellant appealed to the Board of Tax Appeals in pursuit of its claim that the true value of its machinery was properly reflected by the book value thereof.
The Board of Tax Appeals affirmed the order of the Tax Commissioner but in its opinion indicated that, although appellant complied with its request to submit to it additional data, “the method of disposal or value at times of disposal” was not shown. That information is, in fact, contained in appellant’s Exhibit “N.”
Therefore, the decision appealed from is reversed and the cause is remanded to the Board of Tax Appeals for its reconsideration of the record and for further proceedings according to law.

Decision reversed.

Taft, C. J., Matthias, O’Neill, SchNeider, Herbert, Dtthoan and Corrigan, JJ., concur.